SMITH, J.,
delivered the resolutions of the court. A majority of the court is of opinion, that the decision of this court in Cawood’s case, 2 Virg. Ca. 527, is decisive on the first point, that there is not a sufficient finding of the indictment shewn by the record.
As to the 2d question adjourned: the general rule is, that the name of the party indicted ought to be inserted. There is an exception to this rule mentioned in 3 Bac. Abr. Indictment, G. 2, p. 557, and 2 Hawk. P. C. ch. 25, | 68, “that an indictment, that the king’s highway in such a place, *is in decay through the default of the inhabitants of such a town, is good without naming any person in certain.” This exception is allowed, because of the difficulty, if not utter impracticability, of ascertaining and naming all the inhabitants of the town. But, in the-case before the court, where the default is. by a single individual, there is no reason why the general rule should not prevail. And we are unanimously of opinion, that the indictment is insufficient, and the demurrer ought to be sustained.